

117 S286 IS: Coronavirus Vaccine Act
U.S. Senate
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 286IN THE SENATE OF THE UNITED STATESFebruary 8, 2021Mr. Markey introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo conduct or support further comprehensive research for the creation of a universal coronavirus vaccine.1.Short titleThis Act may be cited as the Coronavirus Vaccine Act.2.Research for the creation of a universal coronavirus vaccine(a)In generalThe Director of the National Institute of Allergy and Infectious Diseases shall conduct or support comprehensive research for the creation of a universal coronavirus vaccine.(b)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $250,000,000 for each of fiscal years 2021 through 2024.